United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 03-10567
                        Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

ANTHONY B. BENAVIDES,
                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:01-CR-245-ALL-P
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender appointed to represent

Anthony Benavides has filed a motion to withdraw as counsel and a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Benavides has not filed a response.    Our independent review of

the brief and the record discloses no nonfrivolous issue.         The

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.